DETAILED ACTION
This Office action is in reply to application no. 17/143,752, filed 7 January 2021.  Claims 1-15 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-10 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zagarese et al. (U.S. Publication No. 2018/0181964, filed 9 November 2017).

With regard to Claim 1:
An electronic device, comprising: 
a display; [0012; “a display of the payee system”]
one or more processors; [0045; “at least one processor”] and 
memory storing one or more programs configured to be executed by the one or more processors, [0131; program “code” is stored in “memory”] the one or more programs including instructions for: 
displaying, on the display, an initiation user interface including an affordance for adding a secure credential to the electronic device; [0709; Sheet 20, Fig. A7; the QR code shown on the smartphone reads on such an affordance; 0724; this may be a browser]
receiving a request to add the secure credential to the electronic device, wherein the request corresponds to the affordance for adding the secure credential; [0718; the user indicates that she “wants to use” the credential; 0261; a user can request a credential for each of several devices] and 
in response to receiving the request to add the secure credential to the electronic device: 
in accordance with a determination that the device was operating in a first context when the request to add the secure credential was received, initiating a first process for inputting information about the secure credential to the electronic device; [0724; in the “most common case”, a person can “gain access to a web site via a browser session” by scanning a “QR code displayed in the client application”] and 
in accordance with a determination that the device was operating in a second context, different from the first context, when the request to add the secure credential to the device was received, initiating a second process for inputting information about the secure credential to the electronic device, the second process being different from the first process. [0725; if the user “wishes to connect from” the “device hosting their” credential, the “QR code will be transferred from the browser application” to a dedicated credentialing application]

With regard to Claim 2:
The electronic device of claim 1, wherein: 
the second process includes performing one or more operations using a first party application of the electronic device; [id.; it uses the “uPass application”] and 
the first process includes performing one or more operations using a third party application of the electronic device that is different than the first party application, [0724; it uses a browser] the third party application corresponding to an issuer of the information associated with the secure credential. [0240; it is the uPass application which creates the credential]

With regard to Claim 3:
The electronic device of claim 2, wherein the initiation user interface is an interface of the first party application. [0709; 0724 as cited above in regard to claim 1; it may be a browser]

With regard to Claim 5:
The electronic device of claim 1, wherein initiating the second process includes:
displaying, on the display, a capture user interface for capturing information about the secure credential using one or more camera sensors of the electronic device; [Sheet 20, Fig. A7; note the QR code on the display of the ssmartphone]
receiving information about the secure credential using the one or more camera sensors of the electronic device; [0719; “scan in this QR code”] and
subsequent to receiving information about the secure credential, inputting the information about the secure credential to the electronic device. [0723; an “additional step for enhanced security can be conducted, wherein in step 77 the device 12 sends a receiving address with the acquired token and its old token”]

With regard to Claim 7:
The electronic device of claim 1, wherein the secure credential is associated with an issuer of the information associated with the secure credential, and wherein initiating the first process for inputting information about the secure credential to the electronic device includes:
receiving an input corresponding to identification of the issuer of the information associated with the secure credential; and
in response to receiving the input corresponding to identification of the issuer of the information associated with the secure credential, displaying a plurality of types of information issued by the issuer of the information, the plurality of types of information including at least a first type of information and a second type of information, different from the first type of information. [Sheet 30, Fig. A11E; after the user scans the QR code, several items are displayed in an interactive sequence]

That “the secure credential is associated with an issuer of the information associated with the secure credential” consists entirely of nonfunctional, descriptive language, disclosing at most a coincidence of data which imparts neither structure nor functionality to the claimed device and so is considered but given no patentable weight.  The content of information which is merely transmitted or displayed and then not further processed, such as “a plurality of types of information issued by the issuer of the information, the plurality of types of information including at least a first type of information and a second type of information, different from the first type of information”, consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.

With regard to Claim 8:
The electronic device of claim 7, the one or more programs further including instructions for:
while displaying the plurality of types of information, displaying an alternative entry affordance;
receiving an input corresponding to selection of the alternative entry affordance;
in response to receiving the selection of the alternative entry affordance, displaying, on the display, a capture user interface for capturing information about the secure credential using one or more camera sensors of the electronic device;
while displaying the capture user interface, receiving information about the secure credential using the one or more camera sensors of the electronic device; and
subsequent to receiving information about the secure credential, inputting the information about the secure credential to the electronic device. [Sheet 30, Fig. A11E; the combination of QR code scan, fingerprint capture and PIN entry reads on this]

With regard to Claim 9:
The electronic device of claim 7, the one or more programs further including instructions for:
while displaying the plurality of types of information, receiving an input corresponding to selection of the first type of information;
in response to receiving the selection of the first type of information, displaying, on the display, a capture user interface for capturing information about the secure credential using one or more camera sensors of the electronic device;
while displaying the capture user interface, receiving information about the secure credential using the one or more camera sensors of the electronic device; and
subsequent to receiving information about the secure credential, inputting the information about the secure credential to the electronic device. [Sheet 30, Fig. A11E; the combination of QR code scan, fingerprint capture and PIN entry reads on this]

With regard to Claim 10:
The electronic device of claim 7, the one or more programs further including instructions for:
while displaying the plurality of types of information, receiving an input corresponding to selection of the second type of information; and
in response to receiving the selection of the second type of information, initiating a process for inputting information about the secure credential to the electronic device that includes performing one or more operations using an application corresponding to the issuer of the information of the second type. [0773; Sheet 30, Fig. A11E; the “uPass app” is used in the process shown in the figure]

That an application is “corresponding to the issuer of the information of the second type” consists entirely of nonfunctional, descriptive language, disclosing at most a coincidence among data but which imparts neither structure nor functionality to the claimed device and so is considered but given no patentable weight.

With regard to Claim 12:
The electronic device of claim 10, the one or more programs further including instructions for:
while the application corresponding to the issuer of the information of the second type is active, inputting the information about the secure credential to the electronic device. [0725 as cited above; as would have been known to those then of ordinary skill in the art, one can only provide input to an application when it is active]

With regard to Claim 13:
The electronic device of claim 5, the one or more programs further including instructions for:
subsequent to inputting information about the secure credential to the electronic device, completing a transaction using the information about the secure credential by transmitting the information about the secure credential to an external electronic device. [0773; the receipt is transmitted to the website which then allows a transaction to be completed]

With regard to Claim 14:
A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device [0131; program “code” is stored in “memory”] with a display, [0012; “display of the payee system”] the one or more programs including instructions for:
displaying, on the display, an initiation user interface including an affordance for adding a secure credential to the electronic device; [0709; Sheet 20, Fig. A7; the QR code shown on the smartphone reads on such an affordance; 0724; this may be a browser]
receiving a request to add the secure credential to the electronic device, wherein the request corresponds to the affordance for adding the secure credential; [0718; the user indicates that she “wants to use” the credential; 0261; a user can request a credential for each of several devices] and 
in response to receiving the request to add the secure credential to the electronic device: 
in accordance with a determination that the device was operating in a first context when the request to add the secure credential was received, initiating a first process for inputting information about the secure credential to the electronic device; [0724; in the “most common case”, a person can “gain access to a web site via a browser session” by scanning a “QR code displayed in the client application”] and 
in accordance with a determination that the device was operating in a second context, different from the first context, when the request to add the secure credential to the device was received, initiating a second process for inputting information about the secure credential to the electronic device, the second process being different from the first process. [0725; if the user “wishes to connect from” the “device hosting their” credential, the “QR code will be transferred from the browser application” to a dedicated credentialing application]

With regard to Claim 15:
A method, comprising:
at an electronic device with a display: [0803; “processor”; 0012; “display of the payee system”]
displaying, on the display, an initiation user interface including an affordance for adding a secure credential to the electronic device; [0709; Sheet 20, Fig. A7; the QR code shown on the smartphone reads on such an affordance; 0724; this may be a browser]
receiving a request to add the secure credential to the electronic device, wherein the request corresponds to the affordance for adding the secure credential; [0718; the user indicates that she “wants to use” the credential; 0261; a user can request a credential for each of several devices] and 
in response to receiving the request to add the secure credential to the electronic device: 
in accordance with a determination that the device was operating in a first context when the request to add the secure credential was received, initiating a first process for inputting information about the secure credential to the electronic device; [0724; in the “most common case”, a person can “gain access to a web site via a browser session” by scanning a “QR code displayed in the client application”] and 
in accordance with a determination that the device was operating in a second context, different from the first context, when the request to add the secure credential to the device was received, initiating a second process for inputting information about the secure credential to the electronic device, the second process being different from the first process. [0725; if the user “wishes to connect from” the “device hosting their” credential, the “QR code will be transferred from the browser application” to a dedicated credentialing application]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zagarese et al. in view of Ting et al. (U.S. Publication No. 2018/0109936).

With regard to Claim 4:
The electronic device of claim 1, wherein:
the first context includes the electronic device being at a first location, and
the second context includes the electronic device being at a second location different than the first location.

Zagarese teaches the device of claim 1 but does not explicitly teach this use of locations, but it is known in the art.  Ting teaches a location-based resource management system [title] in which if a user’s device is “in a secure area”, that indicates the “user has already presented some form of credential” which may “serve as one factor of a two-factor authentication requirement”, but if the user performs a “walk-away event”, (i.e. leaves the secure area), the user’s session is terminated and an ordinary authentication process is used. [0028] Ting and Zagarese are analogous art as each is directed to electronic means for authenticating users.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ting with that of Zagarese in order to provide greater access to users who have already provided security information, as taught by Ting; further, it is simply a substitution of one known part for another with predictable results, simply using Ting’s location data as a basis for determining an authentication process rather than the means of Zagarese; the substitution produces no new and unexpected result.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zagarese et al. in view of Franciosa et al. (U.S. Patent No. 7,370,034).

With regard to Claim 6:
The electronic device of claim 1, wherein the secure credential is associated with an issuer of the information associated with the secure credential and wherein initiating the first process for inputting information about the secure credential to the electronic device includes:
in accordance with a determination that a total number of candidate issuers of the information associated with the secure credential is less than a predetermined threshold, displaying a list of the candidate issuers; and
in accordance with a determination that the total number of candidate issuers of the information associated with the secure credential is not less than a predetermined threshold, concurrently displaying one or more text entry fields and a virtual keyboard with a plurality of character keys for inputting characters into the one or more text entry fields.

Zagarese teaches the device of claim 1 but does not explicitly bifurcate on an amount of data, but it is known in the art.  Franciosa teaches an information retrieval system [title] that performs a verification process. [Col. 12, lines 6-7] It displays a “list” of up to a “maximum number of keywords”, [Col. 19, lines 15-16] and allows for “input text”. [Col. 19, line 6; also see Sheet 8, Fig. 8, item 736] Franciosa and Zagarese are analogous art as each is directed to electronic means by which information is validated or authenticated.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Franciosa with that of Zagarese in order to more efficiently summarize information, as taught by Franciosa; [Col. 3, lines 1-4] further, it is simply a substitution of one known part for another with predictable results, simply displaying either of Franciosa’s pieces of information instead of, or in addition to, the display of Zagarese; the substitution produces no new and unexpected result.

That “the secure credential is associated with an issuer of the information associated with the secure credential” consists entirely of nonfunctional, descriptive language, disclosing at most a coincidence among data but which imparts neither structure nor functionality to the claimed device and so is considered but given no patentable weight.  The phrase “for inputting characters into the one or more text entry fields” consists entirely of intended-use language which is considered but given no patentable weight.  The content of information which is merely transmitted or displayed and then not further processed, such as “a list of the candidate issuers” or “one or more text entry fields and a virtual keyboard with a plurality of character keys”, consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagarese et al. in view of Yau et al. (U.S. Publication No. 2016/0261411).

With regard to Claim 11:
The electronic device of claim 10, wherein initiating the process for inputting information about the secure credential to the electronic device that includes performing one or more operations using the application corresponding to the issuer of the information of the second type includes:
in accordance with a determination that application corresponding to the issuer of the information of the second type is installed on the electronic device, initiating the application corresponding to the issuer of the information of the second type or displaying an affordance that, when selected, initiates the application corresponding to the issuer of the information of the second type; and
in accordance with a determination that application corresponding to the issuer of the information of the second type is not installed on the electronic device, initiating a process of downloading the application corresponding to the issuer of the information of the second type or displaying an affordance that, when selected, initiates a process to download the application corresponding to the issuer of the information of the second type.

Zagarese teaches the method of claim 10 including displaying the claimed affordance as cited above, but does not explicitly teach downloading, but it is known in the art.  Yau teaches a mobile user authentication system [title] which uses two-factor authentication [0136] and, if lacking certain information, “downloads” it as part of an activation process. [0148] Yau and Zagarese are analogous art as each is directed to electronic means for performing multi-factor authentication.

It would have been obvious to one of ordinary skill in the art to combine the teaching of Yau with that of Zagarese in order to obtain missing information, as taught by Yau; further, it is simply a substitution of one known part for another with predictable results, simply using Yau’s disclosed downloading to obtain Zagarese’s application as necessary; the substitution produces no new and unexpected result.

That an application is “corresponding to the issuer of the information of the second type” consists entirely of nonfunctional, descriptive language, disclosing at most a coincidence among data but which imparts neither structure nor functionality to the claimed device and so is considered but given no patentable weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694